Citation Nr: 0948862	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-25 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from February 1968 to July 
1970.  He also had additional Reserve service.  He received 
various decorations evidencing combat including the Combat 
Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that apparently denied service connection for PTSD on a de 
novo basis.  

In a July 2008 decision, the Board reopened the Veteran's 
claim for entitlement to service connection for PTSD, and 
remanded the merits of the claim for further development.  

As noted in the July 2008 Board decision, a previously 
appealed issue of entitlement to an initial higher 
(compensable) rating for right ear hearing loss was expressly 
withdrawn by the Veteran in May 2005.  Therefore, that issue 
is no longer before the Board.  

Additionally, in a May 2002 VA Form 9, the Veteran raised the 
issue as to whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for left ear hearing loss.  Further, in a December 
2009 informal hearing presentation, the Veteran's 
representative appeared to raise the issue of entitlement to 
service connection for a psychiatric disorder (other than 
PTSD).  Those issues are not before the Board at this time 
and are referred to the RO for appropriate action.  


FINDING OF FACT

The preponderance of the evidence does not show that the 
Veteran currently suffers from PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R 3.303, 3.304 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2004, 
correspondence in April 2004, a rating decision in September 
2004, a statement of the case in June 2005, a supplemental 
statement of the case in July 2005, correspondence in April 
2008, and correspondence in January 2009.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an October 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as psychoses, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
and DD-214 indicate that he received various decorations 
evidencing combat including the Combat Action Ribbon.  
Therefore, his combat stressors are conceded.  

The Veteran's service treatment records do not show 
complaints, findings or diagnoses of PTSD or any other 
psychiatric problems.  Evaluations of the Veteran during that 
time make no reference to any such disorders.  

Post-service private and VA treatment records show treatment 
for psychiatric problems, including PTSD.  

A June 2002 VA psychiatric examination report noted that the 
Veteran served honorably in the Marine Corps from 1968 to 
1970 and that he served in Vietnam between 1968 and 1969 as a 
vehicle mechanic.  The Veteran reported that his first four 
months of duty were at the Da Nang Air Base with the 1st 
service regiment.  He stated that he was part of a 
maintenance battalion.  He indicated that after four months, 
they were moved up to a place called Red Beach just northwest 
of Da Nang.  The Veteran reported various stressors including 
exposure to rocket and mortar attacks as well as automatic 
weapons fire.  He also referred to an incident where they 
were chased by Vietnamese military police and were shot at 
following a motor vehicle accident.  It was noted that the 
Veteran was awarded the Combat Action Ribbon, presumably 
because of having been exposed to rocket and mortar attacks 
and due to serving in a Combat area.  The examiner stated, 
however, that the Veteran did not specifically have a combat 
occupational specialty nor was he in direct combat 
activities.  

The Veteran reported that he had trouble falling and staying 
asleep and that he had suffered from such condition for man 
years.  He complained of nightmares about Vietnam and stated 
that they occurred several times a week for many years.  It 
was noted that in regard to the nightmares, the Veteran 
referred to rocket and mortar attacks and to a truck 
incident.  The examiner indicated, however, that the 
Veteran's nighttime disturbances lacked credibility.  The 
Veteran described himself as irritable, depressed, and prone 
to anxiety, and related that he had suffered from such 
symptoms for years.  

The examiner reported that the Veteran denied any and all 
other symptoms associated with PTSD.  The examiner stated 
that the Veteran did indicate that he was depressed much of 
the time and that he had been that way for many years.  It 
was noted that the Veteran had a brother and a daughter who 
were both being treated for depression.  The examiner 
remarked that the Veteran drank to marked excess a number of 
times a week and that he reported that the drinking allowed 
him to sleep.  The examiner stated that the Veteran described 
his depression as being related to marital difficulties and 
an inability to get along with his two older children, as 
well as to hating his job because of the strategy of 
management.  It was reported that the Veteran had no history 
of formal psychiatric treatment and that he had never taken 
psychotropic medications.  The examiner indicated that the 
Veteran could not offer a rational or reasonable explanation 
as to why he had never sought treatment, given his report 
that his symptoms were so bad.  The examiner remarked that on 
further inquiry, it became apparent that the Veteran's 
brother, also a Veteran from Vietnam, who was 100 percent 
service-connected for PTSD, coached him to approach a service 
officer and file a claim for PTSD as an explanation for all 
of the psychiatric difficulties he had all of his life.  The 
examiner stated that such was despite the fact that the 
Veteran had minimal exposure to combat in Vietnam.  

The examiner noted that based on a review of the Veteran's 
available medical records including his claims file, as well 
as the currently conducted clinical examination, and assuming 
the information gathered was factual and accurate, it was his 
opinion that the Veteran exhibited a dysthymic disorder, 
chronic, unrelated to military service, and alcohol 
dependence, active, unrelated to military service.  The 
examiner indicated that the overall clinical impression 
appeared to be one of chronic depression and alcohol 
dependence, which were mutually aggravating, and which were 
unrelated to military service.  The examiner commented that 
the Veteran did not meet the diagnostic criteria for the 
diagnosis of PTSD either in terms of stressors or full on-
going symptom presentation.  

A December 2003 VA treatment entry noted that the Veteran did 
meet the criteria for a PTSD diagnosis with a verifiable 
stressor in the form of a Combat Action Ribbon for service in 
Vietnam.  The assessment was PTSD, moderate to severe.  A 
March 2004 treatment entry related an assessment of PTSD, 
chronic, mild to moderate, with recent exacerbation.  

A March 2004 private statement from M. R. Flores, M.D., 
indicated that the Veteran was under his care for post-
traumatic stress syndrome from Vietnam and that he was on 
medication.  

An August 2004 VA psychiatric examination report noted that 
the Veteran's claims file was not available for the 
examination, but that a temporary folder supplied by the RO 
was reviewed as well as his VA medical records.  The Veteran 
reported several stressors during his period of service in 
Vietnam, including exposure to rocket and mortar attacks, 
automatic weapons fire from helicopters, and explosions at 
his base in Da Nang.  He also reported that his crew was 
chased and shot at by South Vietnamese military police.  He 
further reported "traumatic" experiences during boot camp, 
including beatings sustained from a drill instructor.  

As to specific symptoms of PTSD, the Veteran reported that he 
had recurrent intrusive thoughts associated with his 
experiences in Vietnam following exposure to external cues 
such as jets, helicopters, fireworks, and trucks backfiring.  
He stated that he was bothered by such thoughts several times 
a week.  He also reported that he had dreams/nightmares 
several times each week and that he would awaken from a deep 
sleep with his heart pounding and in a cold sweat.  The 
Veteran indicated that he experienced a recurring dream that 
a bullet was approaching his face, but that he would wake up 
before the bullet made contact with his head.  He noted that 
such dream had recurred for thirty years.  The Veteran stated 
that he tried to avoid activities or places that aroused 
recollections of Vietnam by limited his viewing of war 
coverage, avoiding movies depicting war, and avoiding noisy, 
heavily populated, areas like amusement parks.  He reported 
that he felt detached from his family and that he had 
difficulty falling asleep.  The Veteran also indicated that 
he had difficulty concentrating, hypervigilence, and 
exaggerated startle response.  It was noted that, 
specifically, the Veteran stated that he experienced greater 
security when he "packed a pistol".  The examiner commented 
that the Veteran denied all other symptoms associated with 
PTSD and that, consequently, he did not meet the criteria for 
a diagnosis in terms of symptom presentation.  The examiner 
also reported the results of the Veteran's psychological 
testing.  

The diagnoses were dysthymic disorder, early onset, unrelated 
to military service and secondary to situational stress and 
medical problems.  The examiner commented that the Veteran 
did not meet the criteria for PTSD in terms of either any 
identified stressor that meets criteria A for the diagnosis 
or in terms of full symptom presentation.  It was noted that 
during the examination, the Veteran reported experiencing 
specific recurring dreams and other symptoms for the last 
thirty years, which were not mentioned during his last 
examination in 2002.  The examiner stated that the Veteran 
did meet the criteria for a dysthymic disorder unrelated to 
military service and secondary to multiple situational 
issues.  

A December 2004 psychiatric evaluation report from Tri County 
Health Clinic noted that the Veteran was seen for PTSD which 
was combat related.  The Veteran reported that he was in the 
Marine Corp and served in Vietnam from February 1969 to 
January 1970.  It was noted that the Veteran had a copy of 
his DD-214 as proof, and that he received various decorations 
including the Combat Action Ribbon.  The Veteran reported 
multiple stressors which were discussed in the report.  The 
assessment was PTSD, combat related, and history of substance 
abuse, alcohol, sober since January 2004.  

A September 2005 VA consultation note indicated that the 
Veteran attended a PTSD screening group to follow-up on a 
four-item PTSD screen administered in primary care.  It was 
noted that during the session, the Veteran was administered a 
17-item PTSD checklist (military version) to rate the 
presence and severity of PTSD symptoms.  The examiner 
indicated that no information was gathered about the 
Veteran's trauma history (diagnostic criteria A), due to the 
group format.  The examiner related that the Veteran endorsed 
all the symptoms as "extremely" bothersome, and, thus, he 
met the required number of symptoms from PTSD diagnostic 
criteria B (re-experiencing); C (avoidance and emotional 
numbing); and D (hyperarousal).  The examiner reported that 
with verification of a traumatic stressor, the Veteran could 
meet the criteria for a diagnosis of PTSD and a referral was 
indicated based on the above results.  

A February 2008 VA psychiatry note related diagnoses of PTSD 
and a depressive disorder, not otherwise specified.  

A March 2009 VA psychiatric examination report indicated that 
the Veteran's claims file and medical records were reviewed.  
It was noted that the Veteran served in the Marine Corps from 
February 1968 to July 1970, that his occupational specialty 
was listed as a mechanic, and that he received the Combat 
Action Ribbon.  The examiner indicated that the Veteran was 
in Vietnam from February 1969 to January 1970.  The examiner 
reported that the Veteran had combat experiences and that he 
was exposed to rockets, automatic weapons fire, mortars, and 
rocket propelled grenades.  It was noted that the Veteran did 
not receive any combat wounds.  The examiner also indicated 
that the Veteran was in a convoy to An Hoa on one occasion 
and saw enemy bodies lying on the side of the road.  The 
examiner discussed the Veteran's medical history (including 
VA examination reports dated in 2002 and 2004, as well as a 
report from a private psychiatrist dated in December 2004), 
in some detail.  

As to PTSD symptoms, the examiner referred to the Veteran's 
reports of sleep problems and panic attacks.  The Veteran 
reported that he had fragmented sleep.  He stated that he 
would be awakened by noises, including gunfire, because he 
lived near an area where drug deals occurred.  He also 
remarked that he would be awakened by nightmares.  The 
Veteran reported that the nightmares occurred once per week 
and that he dreamed of an ammunition dump in Da Nang blowing 
up in April 1969.  As to panic attacks, the Veteran related 
that his heart would beat faster and that he would have 
tightness in his chest, labored breathing, tight muscles, and 
dry mouth, when he was startled.  The examiner stated that it 
should be noted that the psychological test results were not 
consistent with the Veteran's description of physiological 
distress described in the interview.  The Veteran reported 
that seeing a dead deer could trigger physiological distress 
because it reminded him of the dead bodies that he saw along 
the road when passing by in convoys.  The examiner stated 
that such response to reminders was not related to his major 
stressors.  

The examiner reported that the Veteran indicated that 
conversations about war caused him to feel angry.  The 
Veteran also indicated that he kept busy to avoid traumatic 
memories and that he did not go shopping because crowds made 
him nervous.  He stated that he distrusted everyone and that 
he was not as happy go lucky as he was before the war.  The 
Veteran remarked that he had lost interest in comedy shows 
and that he had trouble laughing after the war.  He indicated 
that he was nervous when strangers were behind him.  It was 
noted that the Veteran reported having symptoms of chronic 
arousal, which were inconsistent with his score on the Beck 
anxiety index.  The examiner indicated that the Veteran 
identified problems with socialization, feeling anxious or on 
guard all the time, losing concentration when reading the 
bible, and not trusting people, all as a result of his PTSD.  
The Veteran's psychological test results were reported in 
detail.  

The diagnoses were alcohol abuse in remission and dysthymia.  
The examiner indicated that the Veteran met the DSM-IV 
stressor criteria.  The examiner noted that the Veteran was 
awarded the Combat Action Ribbon and that he identified an 
explosion of an ammunition dump as his most significant 
stressor.  The examiner commented that the Veteran did not 
meet the criteria for a diagnosis of PTSD.  The examiner 
remarked that the results of the Veteran's psychometric 
testing and the Veteran's demeanor during the clinical 
interview were not consistent with his verbal description of 
current symptoms and their severity.  The examiner stated 
that it was therefore not possible to conclude that the 
Veteran had PTSD.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a December 2003 VA treatment entry 
noted that the Veteran did meet the criteria for a PTSD 
diagnosis with a verifiable stressor in the form of a Combat 
Action Ribbon for service in Vietnam.  Additionally, a 
September 2005 VA consultation note indicated that with 
verification of a traumatic stressor, the Veteran could meet 
the criteria for a diagnosis of PTSD.  Additionally, the 
Board notes that there are multiple VA treatment entries with 
diagnoses of PTSD, such as a March 2004 VA treatment entry 
and a February 2008 psychiatric note.  The Board observes 
that there is no indication that the VA examiners, pursuant 
to the December 2003 VA treatment entry and the September 
2005 VA consultation note, reviewed the Veteran's entire 
claims file in rendering their opinions.  The Board also 
notes that there is no indication that the multiple VA 
treatment entries with diagnoses of PTSD (including the March 
2004 and February 2008 entries noted above) were based on a 
review of the Veteran's claims file.  Although an examiner 
can render a current diagnosis based on his examination of a 
claimant, without a thorough review of the record, his 
opinion regarding etiology if based on facts reported by the 
claimant can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  
Further, the examiner's opinion pursuant to the September 
2005 VA consultation note, was speculative in that she stated 
that with verification of a traumatic stressor (which is 
actually conceded in this case) the Veteran could meet the 
criteria for a diagnosis of PTSD.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of a claimed disorder or any such relationship).  
Given these circumstances, the opinions provided by the 
examiners at the December 2003 VA treatment entry, the 
September 2005 VA consultation note, or pursuant to other VA 
treatment entries such as dated in March 2004 and February 
2008, have little probative value in this matter.  

The Board notes that a March 2004 statement from Dr. Flores 
indicated that the Veteran was under his care for post-
traumatic stress syndrome from Vietnam and that he was on 
medication.  Additionally, a December 2004 psychiatric 
evaluation report from Tri County Health Clinic noted that 
the Veteran was seen for PTSD which was combat related.  The 
assessment was PTSD, combat related, and history of substance 
abuse, alcohol, sober since January 2004.  The Board observes 
that there is no indication that Dr. Flores or the examiner 
pursuant to the December 2004 Tri County Health Clinic 
report, reviewed the Veteran's claims file.  Therefore, the 
Board finds that their opinions have little probative value 
in this matter.  See Swann, supra.  

The Board also notes that an August 2004 VA psychiatric 
examination report noted that the Veteran's claims file was 
not available for the examination, but that a temporary 
folder supplied by the RO was reviewed as well as his VA 
medical records.  The diagnoses were dysthymic disorder, 
early onset, unrelated to military service and secondary to 
situational stress and medical problems.  The examiner 
commented that the Veteran did not meet the criteria for PTSD 
in terms of either any identified stressor that meets 
criteria A for the diagnosis or in terms of full symptom 
presentation.  The examiner stated that the Veteran did meet 
the criteria for a dysthymic disorder unrelated to military 
service and secondary to multiple situational issues.  The 
Board observes that although the examiner stated that the 
Veteran did not meet the criteria A in terms of an identified 
stressor, that statement is actually not correct.  The Board 
notes that as the Veteran received the Combat Action Ribbon, 
his stressors are conceded.  Additionally, the examiner 
reviewed some of the Veteran's medical records, but not his 
entire claims file.  Consequently, the Board finds that the 
August 2004 VA examiner's opinion is of reduced probative 
value in this matter.  See Swann, supra.  

Conversely, the Board observes that a VA examiner pursuant to 
a June 2002 VA psychiatric examination report noted that 
based on a review of the Veteran's available medical records 
including his claims file, as well as the currently conducted 
clinical examination, and assuming the information gathered 
was factual and accurate, it was his opinion that the Veteran 
exhibited a dysthymic disorder, chronic, unrelated to 
military service, and alcohol dependence, active, unrelated 
to military service.  The examiner indicated that the overall 
clinical impression appeared to be one of chronic depression 
and alcohol dependence, which were mutually aggravating, and 
which were unrelated to military service.  The examiner 
commented that the Veteran did not meet the diagnostic 
criteria for the diagnosis of PTSD either in terms of 
stressors or full on-going symptom presentation.  As the VA 
examiner reviewed the Veteran's claims file in providing his 
opinion, the Board finds that the June 2002 opinion is very 
probative in this matter.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  

The Board also notes that a March 2009 VA psychiatric 
examination report indicated that the Veteran's claims file 
and medical records were reviewed.  The examiner also 
discussed the Veteran's medical history (including VA 
examination reports dated in 2002 and 2004, as well as a 
December 2004 report from a private psychiatrist (Tri County 
Health Clinic)) in some detail.  The diagnoses were alcohol 
abuse in remission and dysthymia.  The examiner indicated 
that the Veteran met the DSM-IV stressor criteria as he was 
awarded the Combat Action Ribbon and he identified an 
explosion of an ammunition dump as his most significant 
stressor.  The examiner commented, however, that the Veteran 
did not meet the criteria for a diagnosis of PTSD.  The 
examiner remarked that the results of the Veteran's 
psychometric testing and the Veteran's demeanor during the 
clinical interview were not consistent with his verbal 
description of current symptoms and their severity.  The 
examiner stated that it was therefore not possible to 
conclude that the Veteran had PTSD.  As the VA examiner 
discussed the Veteran's history in some detail, and provided 
a rationale for his opinion, the Board finds that the March 
2009 VA examiner's opinion is the most probative in this 
matter.  See Wensch, supra.  

Therefore, as the preponderance of the probative medical 
evidence is against a finding that the Veteran meets the 
diagnostic criteria for PTSD, the claim must be denied.  The 
Board has considered the Veteran's assertions, but as a 
layman, he is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for PTSD is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


